DETAILED ACTION

Please note that this application is now being examined by Primary Examiner Leslie Evanisko in Art Unit 2853.  It is requested that applicant update their records as necessary and address all future communications to Examiner Evanisko. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8 and 10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 4, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate two different structures in Figure 2.  In particular, note there is an occurrence of reference numeral “6” at the top of Figure 2 and another occurrence of reference numeral “6” between reference numerals “9” and “4.”  Since reference numeral “6” has been described as “flexible surface elements” on page 10 in paragraph [0032], it is suggested that the topmost occurrence of reference numeral “6” in Figure 2 be deleted. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 4-5 and 7 are rejected under each of 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Oshio (US 4,587,900).
With respect to claim 4, Oshio teaches a screen-printing cylinder (Fig. 1) for rotary screen printing, the screen-printing cylinder comprising a cylinder shell 1 and one or more flexible surface elements (magnet plates 6, 11 and/or flexible strips 13) on the cylinder shell 1.  
With respect to claim 5, Oshio teaches wherein the one or more flexible surface elements 6, 11, 13 are at least one of resilient or springy.  Note that the magnet plates 6, 11 are described as resilient in column 5, lines 29-52 and the flexible strips 13 are described as resilient or springy in column 6, lines 44-54 and column 7, lines 3-31.     
With respect to claim 7, Oshio teaches a cylinder axis (column 4, line 55-56), the one or more flexible surface elements 6, 11, 13 including a plurality of flexible surface elements 6, 11, 13 disposed in a row parallel to the cylinder axis, as shown in Figure 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oshio (EP 0 179 986 A1) in view of Zerillo (US 6,457,410 B1).
With respect to claim 6, Oshio teaches a screen printing cylinder including one or more flexible surface elements (i.e., flexible magnet plates 6, 11) as recited but does not specifically teach the one or more flexible surface elements being elliptical or circular patches.  Zerillo teaches a printing cylinder including surface elements (i.e., magnetic clamping/fastening devices) comprised as circular “patches.”  See, for example, the circular magnetic elements 18 as shown in Figures 1-3 and described in column 6, line 66-column 7, line 3 of Zerillo.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the magnetic surface elements of Oshio to be comprised of circular magnetic elements (i.e., “patches”) as taught by Zerillo as it would simply require the obvious substitution of one known magnetic element arrangement for another to provide simple discrete magnetic structures arranged along the length of the cylinder for better securing the stencil to the cylinder.               

Response to Arguments
Applicant’s arguments, see, filed November 30, 2021, with respect to the rejection(s) of claims 1-3 and 9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection of claims 1-3 and 9 has been withdrawn and these claims are hereby indicated as being allowable.  However, upon further consideration, a new ground of rejection of claims 4-7 has made in view of Oshio (US 4,587,900) and Zerillo (US 6,457,410 B1) as set forth above.

Allowable Subject Matter
Claims 1-3 and 9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1 in particular, the prior art of record fails to teach or fairly suggest a printing system for rotary screen printing having all of the structure as recited, in combination with and particularly including, one or more flexible surface elements on the cylinder shell of the screen printing cylinder interacting with the one or more surface elements projecting out of the cylinder shell of the impression cylinder.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Takahashi et al. (US 5,878,660) and Yamamoto et al. (EP 0 581 606 A1) each teach a screen printing cylinder having similarities to the claimed subject matter that are readily apparent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-7149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
lje
June 2, 2022